Exhibit 10.53

Separation Agreement and Release of Claims

This Separation Agreement (the “Agreement”) is executed and delivered on
December 10, 2009, by and between Pacer International, Inc. and Michael E.
Uremovich (“you”) and memorializes our mutual agreement and understanding in
connection with the termination of your employment with Pacer International,
Inc. (“Pacer”), and its Affiliates (as defined in Section 19 below)
(collectively, the “Company”) and release of claims as noted below. Accordingly,
in consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pacer and you, intending to be
legally bound, hereby agree as follows:

1. Termination of Employment. This Agreement shall constitute the parties’
acknowledgment of the termination of your employment with Pacer and its
Affiliates, including any and all positions held by you as a director or officer
of Pacer or any of its Affiliates and any and all positions held by you as
administrator, trustee or other fiduciary of any employee benefit plan or
related trust maintained or created by or on behalf of Pacer or any of its
Affiliates, in all cases effective as of December 15, 2009 (the “Termination
Date”). Upon the earlier to occur of (i) the Termination Date and (ii) the
effectiveness of this Agreement, Pacer shall pay to you (a) any earned and
unpaid portion of your base salary computed on a per diem basis through the
Termination Date, (b) a lump sum severance allowance equal to 21 days’ base
salary, (c) a lump sum for all accrued but unused vacation and personal leave,
and (d) reimbursement for any expenses incurred on or before the Termination
Date for which you have not already been reimbursed, in accordance with the
Company’s travel and entertainment policy. You agree that you shall not have any
authority to act or communicate on behalf of the Company at any time hereafter,
absent explicit written authority to do so from the Company’s Chief Executive
Officer or General Counsel.

2. Consulting Services; Relocation.

(a) For the period commencing on January 1, 2010, and ending December 31, 2012
(the “Consulting Period”), you agree to provide to the Company, either directly
or indirectly through an entity controlled by you (the “Consulting Firm”) as you
may designate to the Company at any time and from time to time during the
Consulting Period, such consulting services as the Company may reasonably
request, which may include (i) assisting with strategic planning and competitive
intelligence, (ii) providing information regarding Company history, and
(iii) providing information on Company matters relating to Company activity
during your employment with the Company, provided that you shall not be required
to devote more than thirty (30) full days per year to providing such consulting
services to the Company. In consideration for your execution of this Agreement
and your agreement to provide and your performance of the consulting services,
the Company will pay you or the Consulting Firm (as designated by you as
aforesaid) an annual fee of $240,000.00 (the “Consulting Fee”), payable in

 

1



--------------------------------------------------------------------------------

quarterly installments within the first thirty (30) days of each quarter
occurring during the Consulting Period. Notwithstanding the foregoing, the
Company shall not be required to pay the Consulting Fee in the event you or the
Consulting Firm are in breach of any material provision of this Agreement or
engage in or threaten to engage in any activity or conduct proscribed by
Section 7 or 8 of this Agreement, and the Company shall have the right to
terminate the Consulting Period before December 31 2012, if you or the
Consulting Firm engage in any incurable breach or fail to remedy any breach and
cease any proscribed activity or conduct within fifteen (15) days of the
Company’s written notice thereof. In consideration of your agreement hereunder
to provide such services, if you die before the end of the Consulting Period,
your heirs, beneficiaries or estate, as their respective interests may appear
(but without duplication), shall be entitled to receive or continue to receive
the unpaid portion of the Consulting Fee through the end of the Consulting
Period.

(b) During the Consulting Period, you and the Consulting Firm (i) will be acting
as independent contractors to the Company and will have no authority to act for
or bind the Company in any way and will not represent otherwise to any Person,
and (ii) shall be responsible for, and shall indemnify, defend and hold the
Company harmless from and against, all federal, state and local income,
employment, social security and other similar taxes and levies imposed on or
payable by you or the Consulting Firm on or with respect to receipt of the
Consulting Fee payable hereunder.

(c) During the Consulting Period, as provided in and consistent with the
applicable restricted stock award agreement, your award of restricted stock of
100,000 shares of Pacer’s common stock granted under Pacer’s 2006 Long Term
Incentive Plan will vest in an additional 25% installment of 25,000 shares on
June 1, 2010 (and will remain subject to accelerated vesting in the event of a
Change in Control (as defined in the 2006 Long Term Incentive Plan) prior to
June 1, 2010, as provided in and subject to the terms of the 2006 Long Term
Incentive Plan and the applicable restricted stock award agreement). In
addition, upon the occurrence of a Change in Control (as defined in the 2006
Long Term Incentive Plan) at any time during the Consulting Period, the Company
shall pay you in a single lump sum in advance the unpaid portion of the
Consulting Fee for the balance of the Consulting Period following such Change in
Control.

(d) In furtherance of the consulting services, the Company shall provide you or
the Consulting Firm with the laptop computer and Blackberry you used while
employed by the Company, but without access to the Company’s system and without
any Company confidential information.

(e) You acknowledge and agree that you are not entitled to any incentive,
performance or other bonus award or amounts with respect to your employment or
consulting services to the Company and waive and release any claims with respect
thereto.

(f) Upon the expiration of the Consulting Period, neither you nor your heirs,
beneficiaries or estate shall have any further rights in connection with your
employment or consulting relationship with the Company or under this Agreement
or any

 

2



--------------------------------------------------------------------------------

other agreement, arrangement or understanding, whether written or oral, with the
Company or any claims against Pacer or any of its Affiliates (including its and
their shareholders, directors, officers, employees, attorneys or agents, as well
as their successors and assigns) arising out of or relating to this Agreement or
otherwise, except the right to receive the following payments and benefits,
within 30 days after the effective date of such expiration:

(i) the unpaid portion of the Consulting Fee provided for in Section 2(a); and

(ii) reimbursement for any reasonable business expenses incurred by you with the
Company’s prior, written approval before the expiration date of the Consulting
Period and with respect to which you shall not have theretofore been reimbursed.

(g) Relocation. On or prior to January 31, 2010, you will vacate the Ohio
apartment provided to you by the Company and the Company shall pay directly or
reimburse you for up to $1,500 in costs and expenses incurred by you associated
with moving your personal property and effects from the Ohio apartment to your
Virginia residence, and thereafter the Company shall be solely responsible for
any furnishings remaining in the Ohio apartment.

3. Release.

(a) For and in consideration of the covenants and agreements of the Company in
this Agreement, as well as for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and as a material
inducement to the Company to enter into this Agreement, you hereby knowingly and
voluntarily release, acquit and forever discharge Pacer and its Affiliates and
each of their respective shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, attorneys, representatives and
Affiliates, and all Persons (as defined in Section 19) acting by, through, under
or in concert with any of them (collectively, the “Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, which, from the beginning of time up to and including
the date of this Agreement, exist, have existed or may hereafter exist or arise,
based on facts occurring on or prior to the date hereof, in connection with the
letter offering employment, any employment agreement, including the Employment
Agreement dated as of October 1, 2003, between you and Pacer, including all
amendments thereto and the letter dated February 19, 2008 regarding enhanced
severance after a change in control (collectively, the “Employment Agreement”),
and Company severance policy, any stock options, and other equity incentives
granted to you, any bonus plans or awards, your employment or the termination of
your employment with Pacer or any of its Affiliates, which you or any of your
heirs, executors, administrators, legal representatives, successors-in-interest
and/or assigns ever had, now have or at any time hereafter may have, own or hold
against any of the Releasees (collectively, the “Released Claims”); provided,
however, that the

 

3



--------------------------------------------------------------------------------

Released Claims do not include rights that cannot by law be released by private
agreement or any of your rights or claims, whenever arising, to be indemnified
by Pacer or any of its Affiliates under and to the extent of the applicable
terms and provisions of Pacer’s or such affiliate’s charter, certificate or
articles of incorporation, or by-laws.

(b) By executing this Agreement, (i) you hereby waive all Released Claims
against the Releasees arising under foreign, federal, state, provincial and
local laws, including but not limited to any laws relating to securities,
contracts, torts, labor, employment, civil rights, anti-discrimination and other
laws and any other restrictions on Pacer’s and its Affiliates’ rights with
respect to the termination, for whatever reason, of the employment of its
employees, including the Age Discrimination in Employment Act, the Americans
With Disabilities Act and Title VII of the Civil Rights Act (and any state or
local analogs thereto), as well as any right that you may have ever had or may
now have to commence a Released Claim against the Releasees involving any matter
arising out of or relating to your employment relationship with Pacer or any of
its Affiliates, any letter offering employment to you, the Employment Agreement,
or the termination of your employment; (ii) you hereby represent that you have
not transferred or assigned to any other person any of the Released Claims; and
(iii) you further covenant and agree not to bring or knowingly participate in
any Released Claim or to encourage or permit any such Released Claim to be filed
by any other Person on your behalf. Notwithstanding the foregoing, nothing in
this Agreement precludes you from (A) filing a charge, including a challenge to
the validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or municipal fair employment agency or the National
Labor Relations Board (“NLRB”) or (B) participating in any investigation or
proceeding conducted by the EEOC or such state or municipal agency or the NLRB
or (C) enforcing this Agreement. Nevertheless, through the execution of this
Agreement, you acknowledge and agree that you have waived the right to recover
on any claims in any legal proceeding brought by you or on your behalf, other
than a claim to enforce this Agreement. This provision shall not be enforced to
the extent it would be inconsistent with federal regulations regarding the ADEA
and Older Workers Benefit Protection Act. In the event of a successful challenge
by you to the waiver related to a federal claim of age discrimination in this
Agreement, and success on the merits of such a federal age discrimination claim,
a federal court may order that the monies paid to you pursuant to this Agreement
be repaid or setoff against any recovery but only up to the amount of any
recovery by you.

(c) You fully understand that, if any fact with respect to any matter covered by
this Agreement is found after the execution of this Agreement to be other than
or different from the facts now believed by you to be true, you expressly accept
and assume that this Agreement and all releases and waivers herein shall be and
remain effective, notwithstanding such difference in facts.

(d) Neither this Agreement, nor the consideration provided under it, nor
compliance with it shall be construed as an admission by Pacer, its Affiliates
or by you of any liability or violation of any law, statute, duty, contract,
covenant or order.

 

4



--------------------------------------------------------------------------------

4. ADEA Waiver, Waiting and Revocation Periods.

(a) You expressly acknowledge that (i) you have been advised and instructed that
you have the right to consult an attorney and that you should review the terms
of this Agreement with counsel of your own selection; (ii) you have been advised
that your waiver and release does not apply to any rights or claims for age
discrimination that may arise after the execution date of this Agreement;
(iii) you have been advised that you have up to twenty-one (21) days within
which to consider the terms of this Agreement and seven (7) days thereafter to
revoke your signature as set forth below; (iv) you have had ample time to study
this Agreement and to consult with an attorney, (v) you have carefully read and
fully understand all of the terms of this Agreement and are fully aware of the
Agreement’s contents and legal effects, if and to the extent it may apply;
(vi) you execute this Agreement voluntarily, without coercion or duress, and of
your own free will, (vii) you understand that you are, through this Agreement,
releasing the Releasees (as defined in Section 3(a) above) from any and all
claims you may have against the Releasees, and (viii) you understand that this
Agreement is final and binding. You expressly acknowledge and agree that this
Agreement constitutes a knowing and voluntary waiver of rights under the Older
Workers Benefit Protection Act. You understand that by signing this Agreement
prior to the expiration of twenty-one (21) days, you waive your right to
consider the Agreement for the entire twenty-one (21) day period.

(b) You understand and agree that this Agreement is revocable by you for seven
(7) days following your execution and submission of this Agreement to the
Company as prescribed in Section 16 below and that this Agreement shall not
become effective or enforceable until that period has expired without
revocation. This Agreement automatically becomes enforceable and effective on
the eighth (8th) day after you sign and submit this Agreement to the Company as
prescribed in Section 16 below. This Agreement may be revoked by you by a
writing sent to the Company at the address specified in Section 16, by certified
mail post-marked no later than the seventh (7th) day after the Agreement is
signed by you (unless that day is a Sunday or a holiday, in which event the
period is extended to the next day there is mail service) or delivered to such
address by the end of the seventh day following the signing and submission to
the Company of this Agreement.

5. Company Property. You hereby represent and agree that, on or prior to the
Termination Date or as promptly thereafter as practicable, you will surrender to
the Company all handbooks, manuals, keys, badges, computers (except any computer
that the Company permits you to retain in order to perform the Consulting
Services), cell phones (except any cell phone that the Company permits you to
retain in order to perform the Consulting Services), printers, access cards,
credit cards and charge cards of or belonging to or issued in the name of the
Company, all membership cards for memberships maintained by or in the name of
the Company, all passwords, access codes, all Confidential Information (as
defined in Section 7(b)), all documents, records, and files (including all
copies thereof, regardless of the form or media in which the same exist or are
stored) in your possession and belonging or relating to the Company, and any
other personal property in your possession belonging to the Company. If the
Company allows

 

5



--------------------------------------------------------------------------------

you to retain any such cards, equipment or property after the Termination Date
to facilitate your provision of the consulting services, you agree that, on or
prior to the expiration of the Consulting Period, you will surrender all such
cards, equipment and property to the Company, unless otherwise agreed by an
authorized representative of the Company. The foregoing requirements shall be in
addition to, and not by way of limitation of, any other provision of this
Agreement.

6. Nondisclosure of Provisions. Except as otherwise compelled by legal or
judicial process, you will maintain the confidentiality of, and you will not
disclose to any Person, any of the terms or provisions of this Agreement, except
for such disclosures (i) to the Equal Employment Opportunity Commission or
comparable state or municipal fair employment agency or (ii) to your attorney,
accountant, tax preparer or other professional financial or legal adviser, or
other legal representative, in each case who is in a confidential relationship
with you and has been advised of your obligations hereunder and whom you shall
cause to comply with this nondisclosure provision, in each case only on a
need-to-know basis in connection with such Person’s services rendered to you or
on your behalf.

7. Confidential Information.

(a) From and after the date hereof, you shall not at any time use or disclose,
divulge, furnish or make accessible to any Person any Confidential Information
(as defined in Section 7(b)) heretofore acquired or acquired during your
employment by or consulting for the Company for any reason or purpose whatsoever
(provided that nothing contained herein shall be deemed to prohibit or restrict
your right or ability to disclose, divulge, furnish or make accessible any
Confidential Information (i) to any officer, director, employee, Affiliate or
representative of the Company, (ii) to any other Person as required by the
Company in writing in connection with the performance of your duties under and
in compliance with this Agreement, or (iii) as required by law or judicial
process after giving the Company prompt notice of receipt of any such legal or
judicial requirement and reasonable opportunity to seek a protective order in
respect thereof), nor shall you at any time make or allow use of any
Confidential Information for your own purposes or benefit or for the purposes or
benefit of any other Person except Pacer and its Affiliates. The foregoing
obligations are in addition to, and do not replace or modify your common law
duties owed to Pacer, nor do they replace or modify Pacer’s common law and
criminal law rights. Further, these rights and obligations, as well as your duty
to return Pacer property, are binding whether or not you sign this Agreement.

(b) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as hereinafter defined) of the Company and
(ii) all other information of a proprietary or confidential nature relating to
the Company, or the business or assets of the Company, including: books and
records; agent and independent contractor lists and related information;
customer lists and related information; vendor lists and related information;
supplier lists and related information; employee and personnel lists, policies
and related information; contract terms and conditions (including those with
customers, suppliers, vendors, independent contractors and agents, and present
and former employees); terms and conditions of permits, orders,

 

6



--------------------------------------------------------------------------------

judgments and decrees; wholesale, retail and distribution channels; information
concerning potential transactions involving the Company, including potential
counterparties; pricing information, cost information, and pricing and cost
structures and strategies; marketing, product development and business
development plans and strategies; management reports; financial statements,
reports, schedules and other information; accounting policies, practices and
related information; business plans, strategic plans, transactions,
considerations and initiatives, forecasts, budgets and projections; and
shareholder, board of directors and committee meeting minutes and related
information, in each of the foregoing cases irrespective of whether the same
exists or appears in written, electronic or any other form; provided, however,
that Confidential Information shall not include (A) information that is
generally available to the public on the date hereof, or which becomes generally
available to the public after the date hereof without action or omission by you
in breach or violation of this Agreement, or (B) information that you receive
from a Person other than Pacer or any of its Affiliates who does not have any
obligation to Pacer or any of its Affiliates to keep such information
confidential and which you do not know (or reasonably could not have known) is
confidential to the Company.

(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including the following (whether patentable or
not): patents, patent applications, and patent rights; trademarks, trademark
applications, trade names; service marks and service mark applications; trade
dress, logos and designs, and the goodwill associated with the foregoing;
copyrights and copyright applications; certificates of public convenience and
necessity, franchises and licenses; trade secrets, know-how, proprietary
processes and formulae, inventions, improvements, software, devices and
discoveries; development tools; marketing materials; instructions; Confidential
Information; and all documentation and media constituting, describing or
relating to the foregoing, including manuals, memoranda and records.

8. Noncompetition Covenant; Standstill.

(a) You acknowledge and agree that you have received from the Company
significant and substantial benefits from your employment with the Company,
including the remuneration, compensation and other consideration inuring to your
benefit, as well as introductions to, personal experience with, training in and
knowledge of Pacer and its Affiliates, the industries in which they engage, and
Persons with whom they conduct business and will continue to receive benefits
from your consulting relationship with the Company. Accordingly, in
consideration of the foregoing, and the payments made and to be made to you in
connection with your employment and consulting relationship with the Company and
under this Agreement and to protect the Company’s business interests, including
goodwill and confidentiality, you agree that neither you, the Consulting Firm
nor any of its or your Affiliates will from the Termination Date until
December 31, 2012 (the “Non-Competition Period”), for any reason, directly or
indirectly:

(i) in any city or county in any state or province of the United States, Canada
or Mexico where Pacer or any of its Affiliates conducts business during the
Non-Competition Period, directly or indirectly engage or

 

7



--------------------------------------------------------------------------------

participate in any Competing Business (as defined in Section 8(b) below)
(whether as an officer, director, employee, partner, consultant, holder of an
equity or debt investment, lender or in any other manner, or capacity, including
by the rendering of services or advice to any person), or lend your name (or any
part or variant thereof) to, any Competing Business;

(ii) deal, directly or indirectly, with any customers, vendors, agents or
contractors doing or proposing to do business with Pacer or any of its
Affiliates, or with any officer, director, employee of Pacer or any of its
Affiliates, in each case in any manner that is or could reasonably be expected
to be competitive with Pacer or any of its Affiliates;

(iii) take any action to solicit, encourage or induce any customer, vendor,
agent or contractor doing business with Pacer or any of its Affiliates, or any
officer, director, employee or agent of Pacer or any of its Affiliates to
terminate or alter in any manner adverse to Pacer and its Affiliates his or its
business, commercial, employment, agency or other relationship with Pacer or
such Affiliate (including any action to do business or attempt to do business
with, or to hire, retain, engage or employ or attempt to hire, retain, engage or
employ, any customer, vendor, agent or contractor, or any officer, director or
employee, of Pacer or any of its Affiliates); or

(iv) engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of Pacer or any
of its Affiliates or any trade name used by any of them.

Ownership by you for investment purposes only of less than 2% of the outstanding
shares of capital stock or class of debt securities of any Person with one or
more classes of its capital stock listed on a national securities exchange or
actively traded in the over-the-counter market shall not constitute a breach of
the foregoing covenant.

(b) As used herein, the term “Competing Business” means any transportation or
other business that Pacer or any of its Affiliates has engaged in at any time
during the Employment Period in any city or county in any country, state or
province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in providing any of the following:

(i) intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers);

(ii) highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;

(iii) international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

 

8



--------------------------------------------------------------------------------

(iv) port and rail depot cartage services (whether in connection with domestic
or international shipments or customers) and other full truckload and
less-than-truckload motor carrier services;

(v) third party warehouse, cross dock, consolidation, deconsolidation,
distribution and other freight handling services;

(vi) transportation management services provided to third party customers,
including supply chain and traffic management services, carrier rate and
contract management services, logistics optimization planning, and vendor bid
optimization; and

(vii) intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including doublestack transportation
services.

Notwithstanding the foregoing provisions of paragraphs 8(a) and 8(b) hereof, but
subject to the other provisions of this Agreement including specifically but
without limitation paragraphs 7 and 8(c) hereof, you may provide bona fide
transportation-related consulting services as an independent contractor on a
temporary and part-time assignment or project (as opposed to full-time,
permanent or long-term basis) to third parties other than the following and
their affiliates (unless otherwise consented to in writing by Pacer referencing
this Agreement): (A) any North American Class I railroad (including Kansas City
Southern); (B) J.B. Hunt Transport Services, Inc.; (C) Schneider National, Inc.;
(D) Swift Transportation, Inc.; (E) Hub Group, Inc.; and (F) APL Limited.

(c) You covenant and agree further that, through the end of the Non-Competition
Period, you will not, directly or indirectly, alone or in concert with others,
unless invited in writing to do so by Pacer: (i) acquire, offer or propose to
acquire, or agree or seek to acquire, by purchase or otherwise, ownership
(including, but not limited to, beneficial ownership as defined in Rule 13d-3
under the Securities Exchange Act of 1934, amended (the “Exchange Act”) of any
securities or direct or indirect rights or options or warrants to acquire any
securities or enter into any swap or other derivatives arrangement pursuant to
which you acquire, in whole or in part, the economic consequences of the
ownership of, securities of Pacer or any of its Affiliates or of any successor
to or person in control of the Pacer or any of its Affiliates, or any assets of
Pacer or any of its Affiliates or any division thereof or of any such successor
or controlling person; (ii) enter into or agree, offer, propose or seek to enter
into, or otherwise be involved in or part of, any acquisition transaction,
merger, restructuring, recapitalization, consolidation or other business
combination or liquidation or tender or exchange offer relating to all or part
of Pacer or any of its Affiliates or any acquisition transaction for all or part
of the assets of Pacer or any of its Affiliates or any of their businesses;
(iii) make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are defined under Regulation 14A under the Exchange Act) to vote, or
seek to

 

9



--------------------------------------------------------------------------------

advise or influence any person or entity with respect to the voting of, or
giving of consents with respect to, any voting securities of Pacer or any of its
Affiliates; (iv) form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act and the rules and regulations
thereunder) with respect to any voting securities of Pacer or any of its
Affiliates; (v) seek, propose or otherwise act alone or in concert with others,
to influence or control the management, board of directors or policies of Pacer
or any of its Affiliates; (vi) provide information, consult, provide advice or
enter into any discussions, negotiations, arrangements or understandings with
respect to any of the foregoing activities or propose any of such activities to
any other Person; (vii) advise, assist, encourage, act as a financing source for
or otherwise invest in any other Person in connection with any of the foregoing
activities; (viii) request or propose waiver or amendment to the provisions of
this Agreement; (ix) seek or offer to effect any proposal or other statement
inconsistent with the terms of this Agreement; (x) instigate, encourage or
assist any Person to do any of the foregoing; or (xi) disclose any intention,
plan or arrangement inconsistent with any of the foregoing.

9. Non-Disparagement. You will not make any public or private statement or take
any action that is, or that is intended to be, slanderous, libelous, derogatory,
harmful, damaging, detrimental or otherwise adverse to Pacer or its Affiliates
or their respective officers, directors or employees, or their respective
businesses, operations, prospects, affairs, or reputations among their
respective customers, vendors, lenders, investors, analysts, competitors,
employees, agents, consultants, contractors and representatives; provided,
however, that the foregoing is not intended to limit your ability to answer
truthfully any questions of fact (as opposed to questions as to your opinion or
belief) that may be put to you under oath in any litigation, arbitration or
governmental investigative proceeding.

10. Transition and Litigation Assistance. If and as requested by Pacer, you
agree to cooperate with the Company in connection with the transition of any
matters on which you were working to other personnel within the Company, and you
will furnish such information and assistance to the Company as the Company may
reasonably require in connection with any issue, claim or litigation in which
the Company may be involved. Any such cooperation and assistance that is
requested after the expiration or termination of the Consulting Period shall be
provided at the expense of the Company (including, for the time involved after
expiration or termination of the Consulting Period, a reasonable payment based
on your per diem earnings on the Termination Date and to the extent that you can
render such assistance without materially adversely affecting your other
business obligations to your employer or other third parties).

11. Remedies. You acknowledge and agree that the provisions of this Agreement
(including Sections 6 through 10 inclusive) are of a special and unique nature,
the loss of which cannot be adequately compensated for in damages by an action
at law, and that the breach or threatened breach of any of these provisions
would cause the Company irreparable harm. Accordingly, you agree that in the
event of a breach or threatened breach of any of the covenants contained in this
Agreement (including Sections 6 through 10 inclusive), the Company shall be
entitled to (1) immediate relief enjoining such breach or threatened breach in
any court or before any judicial body having jurisdiction over

 

10



--------------------------------------------------------------------------------

such a claim, and you waive any requirement that the Company post a bond or
other security or prove that monetary damages are inadequate, and (2) a refund
of any payment to you made after the date that such threatened or actual breach
commenced. All rights and remedies provided for in this Agreement are
cumulative, are in addition to any other rights and remedies provided for by
law, and may, to the extent permitted by law, be exercised concurrently or
separately. The exercise of any one right or remedy shall not be deemed to be an
election of such right or remedy or to preclude the exercise or pursuit of any
other right or remedy.

12. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any provision of this Agreement is determined to be
partially or wholly invalid, illegal or unenforceable in any jurisdiction, then
such provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred on
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provisions shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13. Expenses; Taxes. Each party hereto shall bear his or its own expenses
incurred in connection with this Agreement (including legal, accounting and any
other third party fees, costs and expenses and all federal, state, local and
other taxes and related charges incurred by such party). All references herein
to remuneration, compensation and other consideration payable by Pacer or any of
its Affiliates hereunder to or for the benefit of you or your heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any lawfully required amounts.

14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the domestic laws of the State of Ohio applicable
to contracts made and to be wholly performed in such State, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Ohio or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Ohio.

15. Binding Effect. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior written consent of
Pacer (acting with approval of its Board of Directors). Except as expressly
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable.

 

11



--------------------------------------------------------------------------------

16. Notices. (a) All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to the Company, to:

Pacer International, Inc.

One Independent Drive, Suite 1250

Jacksonville, FL 32202

Attention: General Counsel

if to you, to your last address shown in the Company’s personnel records:

(b) All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by nationally-recognized, overnight courier, on the
next business day where sent following dispatch, and (iii) in the case of
mailing, on the third business day where sent next following such mailing. In
this Agreement, the term “business day” means, as to any location, any day that
is not a Saturday, a Sunday or a day on which banking institutions in such
location are authorized or required to be closed.

17. Entire Agreement; Amendment and Waiver. This Agreement embodies the entire
agreement and understanding by and between the parties hereto with respect to
the subject matter hereof and supersedes and preempts any and all prior and
contemporaneous understandings, agreements, arrangements, representations or
communications (whether written or oral) by or between the parties relating to
the subject matter hereof. Other than this Agreement and your restricted stock
agreement and option agreement, there are no other understandings, agreements,
arrangements, representations or communications continuing in effect relating to
the subject matter hereof. You are not signing this Agreement in reliance upon
any promise, representation or warranty not expressly contained in this
Agreement. Any oral representations regarding this Agreement shall have no force
or effect. No waiver, amendment or modification of any provision of this
Agreement shall be effective unless in writing and signed by each party hereto.
No failure or delay by any party in exercising any right, power or remedy under
this Agreement shall operate as a waiver thereof or of any other right, power or
remedy. The waiver by any party hereto of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other or subsequent breach by such other party.

18. Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same

 

12



--------------------------------------------------------------------------------

agreement, effective when one or more counterparts have been signed by each
party and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. Any signed counterpart delivered by
facsimile or imaged document shall be deemed for all purposes to constitute such
party’s good and valid execution and delivery of this Agreement.

19. Other Construction and Interpretation Provisions. The use in this Agreement
of the term “including” means “including, without limitation.” The words
“herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “hereinafter”, and other
words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Unless otherwise provided
herein, the measure of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date,
except that, if no corresponding date exists, the measure shall be the next day
of the following month or year (e.g., one month following February 8 is March 8,
and one month following March 31 is May 1). The term “Affiliate” means, with
respect to any Person, any other Person that directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with such Person, where “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.

20. Jury Trial Waiver. THE PARTIES WISH THAT APPLICABLE LAWS APPLY TO THE
RESOLUTION OF ANY DISPUTES ARISING UNDER THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF, AND THAT THEIR DISPUTES BE RESOLVED BY AN EXPERIENCED PERSON APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND APPLICABLE LAWS, THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO. YOU
UNDERSTAND THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN IMPORTANT RIGHT
WHICH YOU HEREBY FOREGO.

 

13



--------------------------------------------------------------------------------

21. Jurisdiction and Venue; Service of Process. The parties hereto (i) agree
that all disputes among them arising out of, connected with, related to, or
incidental to this Agreement shall be resolved exclusively by any state or
federal court of competent jurisdiction located in Franklin County, Ohio, or any
appellate court from any thereof, (ii) irrevocably submit to the jurisdiction of
such courts and waive any objection to venue or defense of an inconvenient forum
for any proceeding in any such court, and (iii) agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without the necessity for service by any other means provided by law.

 

14



--------------------------------------------------------------------------------

Please acknowledge your acceptance of and agreement with the foregoing terms by
signing the enclosed counterpart of this letter agreement in the space provided
below and returning it to the Company at the address stated in Section 16 above.

 

PACER INTERNATIONAL, INC. By:   /s/ Brian C. Kane   Name:   Brian C. Kane  
Title:   Chief Financial Officer

 

Accepted and agreed to:

/s/ Michael E. Uremovich Michael E. Uremovich

 

15